Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.gov.



               THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of the Estate of                  )
                                                )   Supreme Court No. S-17739
ALEXINA RODMAN.                                 )
                                                )   Superior Court No. 3KN-15-00015 PR
                                                )
                                                )   OPINION
                                                )
                                                )   No. 7569 – November 19, 2021
                                                )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Kenai, Jennifer K. Wells, Judge.

              Appearances: Kristine A. Schmidt and Robert J. Molloy,
              Molloy Schmidt LLC, Kenai, for Glenn S. Rodman. Notice
              of nonparticipation filed by Blaine D. Gilman, Gilman &
              Pevehouse, Kenai, for Estate of Alexina Rodman.

              Before: Bolger, Chief Justice, Winfree, Maassen, Carney,
              and Borghesan, Justices.

              BORGHESAN, Justice.

I.    INTRODUCTION
              This appeal primarily concerns whether the statute of frauds bars
enforcement of alleged contracts for the sale of land and, if so, whether the alternative
remedy of restitution is warranted. After a woman died and left a will disposing of
several parcels of real property and two trailers, her ex-husband — with whom she had
maintained a romantic relationship following divorce — filed claims against the
woman’s estate for those properties. He maintains that the decedent had transferred title
to three of those parcels to him. He also asserts that they made an agreement about two
parcels and the trailer that sits on them: he and the decedent would live there until their
deaths, after which the properties would be sold and the proceeds given solely to their
great-grandchild. The estate rejected these claims, invoking the statute of frauds. The
superior court ruled in favor of the estate, finding that the man had failed to prove the
existence of contracts satisfying the statute of frauds and rejecting his alternative claims
for restitution. On appeal, the man argues that the proceedings were marred by
procedural flaws and challenges the superior court’s decision on the merits. We largely
affirm the superior court’s decision, but remand for further proceedings on the restitution
claim involving one parcel.
II.    FACTS AND PROCEEDINGS
       A.     Facts
              Glenn Rodman, the appellant in this probate matter, and Alexina Rodman,1
the deceased, married around 1991 and divorced in 2002. They resumed their
relationship six to eight months later (without remarrying) and stayed together for the
most part until Alexina died in December 2014.
              Over time the Rodmans began to acquire property in the Aurora Heights
Subdivision in Nikiski. According to Glenn, although Alexina initially acquired most
of these lots in her name, he made most of the payments because she often needed
money, especially after she encountered health problems. Glenn claims he acquired
ownership over most of the lots by paying her with cash, check, labor, and
improvements. Two parcels — Lots 4 and 5 of the subdivision — were unquestionably



       1
              In this opinion we refer to the Rodmans by their first names for clarity’s
sake, intending no disrespect.

                                            -2-                                       7569
conveyed to Glenn by Alexina and are not at issue in this case. Ownership of Lots 2, 6,
7, and 8 of the subdivision is disputed and is the subject of this appeal.
              Glenn and Alexina also bought trailers for some of the lots. According to
Glenn, they jointly purchased two trailers and placed one on Lot 6 and the other on Lots
7 and 8. Glenn claims that he invested significant labor and money to improve the
trailers. He testified that the Lot 6 trailer was “trashed” in a fire, so he now uses it to
store his tools.
              According to Glenn, as he and Alexina grew older their goals for Lots 7 and
8 and the trailer on those lots were to make their lives easier and support their great-
grandchild. Glenn testified about their close relationship with this great-grandchild.
According to Glenn, the great-grandchild lived with the Rodmans from when she was
about 8 months old until she was almost 12 years old. Glenn testified that the great-
grandchild wanted to go to engineering school. He stated that he and Alexina “sat down
and . . . talked about it” and agreed that “the only way [the great-grandchild] would get
there was . . . through us dying, and then giv[ing] the property to [her] to sell.”
              About a year and a half before Alexina died, she was diagnosed with
cancer. She frequently traveled back and forth to her native country of Scotland and also
sought medical treatment there. According to Glenn, a few days prior to what would be
Alexina’s last trip to Scotland, Glenn requested quitclaim deeds to Lots 2 and 6. Glenn
maintained that Alexina filled out but did not sign the deeds because she was feeling
unwell and did not want to travel to town to get them notarized. The next day,
unbeknownst to Glenn, Alexina executed a witnessed and notarized will stating:
              a)     Glenn Rodman ex-husband, can live in my house until
              his death. Upon his death the house will be sold. It may not
              be sold before that.




                                            -3-                                       7569
              b)     The money from the house being sold will be equally
              divided between Merle Welch (daughter), George Stewart
              (son), Terry Stewart (son) and [the great-grandchild]
              ...
              e)    Lots that are to be sold are Block 2 Lot 7, and 8 with
              house[.]
The will named Merle Welch, Alexina’s daughter, as the executor.
              Glenn testified that Alexina did not tell him about the will, and that he was
surprised by its terms after learning of it. He claimed that he and Alexina had
agreements in place that were contrary to the will’s terms and that the properties it
described were not Alexina’s to devise.
       B.     Proceedings
              In January 2015 Alexina’s daughter filed a petition for informal probate of
the will, seeking her appointment as personal representative of Alexina’s estate. Glenn
made a claim against the estate the next month, alleging that he was entitled to deeds to
Lots 2 and 6; owned the addition to the Lot 7/8 trailer; and had originally purchased Lot
7 from Alexina, but later agreed to create a life estate on Lots 7 and 8 with Alexina, with
all proceeds from sale of those lots going to the great-grandchild’s college fund. The
estate disallowed the claims in May 2015.
              In July 2015 Glenn petitioned the probate court to allow his claims against
the estate. Two weeks later, Glenn filed titles with the DMV to the trailers on Lot 6 and
Lots 7/8. Glenn testified that Alexina gave him title to the trailers before she died, but
he was unable to state when she actually signed them. The estate accused Glenn of
forging the signatures on these titles. Following an evidentiary hearing in May 2016, the
superior court issued a number of orders in January 2017, including one establishing a
life estate for Glenn on Lots 7 and 8 with distribution of the remainder according to the
terms of the will.

                                            -4-                                      7569
              A new judge took over the case and issued an order in April 2017 rejecting
Glenn’s argument that there was a special legal relationship between him and Alexina
that could alter the distribution of Alexina’s property. Alexina’s daughter, as personal
representative for the estate, filed a motion to quiet title to the trailers in June 2017, and
the new judge heard argument on these motions in November 2017, with both Glenn and
Alexina’s daughter testifying. Following the hearing, the superior court found that the
Lot 7/8 trailer belonged to the estate because there was no valid transfer to Glenn, but
denied the estate’s claim to the Lot 6 trailer. The court also ruled that the estate failed
to prove forgery.
              Glenn appealed these orders. We affirmed the order regarding the legal
significance of Glenn and Alexina’s relationship but vacated the orders regarding
ownership of the Lot 7/8 trailer. We ruled that “Glenn’s ownership claims to particular
lots included in the estate, the [Lot 7/8] trailer, and the addition to the [Lot 7/8] trailer are
closely related,” and we ordered the superior court to decide ownership of the trailer in
the context of deciding all of the related claims of ownership of the lots and trailer.2
              After remand the superior court issued an order in November 2019
describing key facts and legal issues left to be decided. This order advised the parties
that they could request another opportunity to present evidence or allow the court to
make a decision on the existing record. However, due to an error by the clerk of court,
Glenn’s counsel never received notice of this order. The superior court entered a final
decision on remand in January 2020. The order denied Glenn’s claim of ownership to
Lots 2, 6, and 7; his claim of joint ownership of Lots 7 and 8, with full remainder to the




       2
            In Re Estate of Rodman, No. S-16999, 2019 WL 1976095, at *3 (Alaska
May 1, 2019).

                                              -5-                                          7569
great-grandchild; and his claim to ownership of the Lot 7/8 trailer. The court also
rejected Glenn’s claims for restitution. This appeal followed.
III.   STANDARD OF REVIEW
              Glenn alleges that the “piecemeal process” and lack of evidentiary hearings
he received from the superior court deprived him of his due process rights. We review
questions of due process de novo and adopt “the rule of law that is most persuasive in
light of precedent, reason, and policy.”3
              Glenn also argues that the superior court misapplied the statute of frauds
in ruling that there were not enforceable contracts to sell the lots. “We apply our
independent judgment to the interpretation of Alaska statutes and will interpret statutes
‘according to reason, practicality, and common sense, taking into account the plain
meaning and purpose of the law as well as the intent of the drafters.’ ”4 However, the
superior court’s underlying “[f]indings of fact shall not be set aside unless clearly
erroneous, and due regard shall be given to the opportunity of the trial court to judge the
credibility of the witnesses.”5
              Glenn argues that if his contract claims fail he is entitled to restitution
because the estate was unjustly enriched. “Whether there has been unjust enrichment is




       3
            Anderson v. Alaska Hous. Fin. Corp., 462 P.3d 19, 25 (Alaska 2020)
(quoting Dennis O. v. Stephanie O., 393 P.3d 401, 405-06 (Alaska 2017)).
       4
              Taylor v. Wells Fargo Home Mortg., 301 P.3d 182, 188 (Alaska 2013)
(quoting In re Hospitalization of Tracy C., 249 P.3d 1085, 1089 (Alaska 2011)); see also
AS 09.25.010 (statute of frauds).
       5
             Lewis v. Anchorage Asphalt Paving Co., 579 P.2d 532, 534 (Alaska 1978)
(quoting Alaska R. Civ. P. 52(a)).

                                            -6-                                      7569
generally a question of fact. As such, the trial court’s determination should not be set
aside unless clearly erroneous.”6
IV.    DISCUSSION
       A.     We Do Not Address Glenn’s Argument Regarding The Distribution
              Error Because It Was Raised For The First Time On Appeal.
              Glenn asserts that he never received notice of the preliminary order on
remand, which gave the parties a chance to request a hearing to present additional
evidence on the issues to be decided. Instead he asserts that he only learned of it several
months later while reviewing the record for this appeal. The clerk of the Kenai superior
court confirmed this account in an affidavit, which states that due to a distribution error
the order was never sent. Glenn argues that the clerk’s mistake deprived him of “the
opportunity to review preliminary findings and conclusions of the probate court, or have
an evidentiary hearing on remand.”
              “Ordinarily, a party seeking to raise an issue on appeal must have raised it
and offered evidence on it in the trial court.”7 “Therefore, issues not properly raised in
the trial court will not ordinarily be considered on appeal.”8 “This rule is based on the
belief that permitting a party to claim error regarding a claim not raised and litigated
below ‘is both unfair to the trial court and unjust to the opposing litigant.’ ”9 Although

       6
             State, Dep’t of Revenue, Child Support Enf’t. Div. v. Wetherelt, 931 P.2d
383, 390 n.11 (Alaska 1997).
       7
              Harvey v. Cook, 172 P.3d 794, 802 (Alaska 2007).
       8
              Id.
       9
             Id. (quoting In re Marriage of Walker, 42 Cal. Rptr. 3d 325, 332 (Cal. App.
2006)). See 4 C.J.S. APPEAL AND ERROR § 292 (2021) (“Generally, questions of
whatever nature, not raised and properly preserved for review in the trial court, will not
be noticed on appeal. . . . The general rule is usually based on the ground that it would
                                                                            (continued...)

                                            -7-                                      7569
Glenn has provided evidence that there was an error by the clerk of court, because this
issue was never raised below, it is not properly before us on appeal, and we decline to
address it.10 The proper avenue for relief from this mistake is Alaska Rule of Civil
Procedure 60(b)(1), which allows a party to seek relief from an order or judgment for
various reasons including “mistake, inadvertence, surprise or excusable neglect.”11
              Glenn argues that the distribution error violated Civil Rule 73(d) — which
requires that the court clerk give notice “[i]mmediately upon the entry of an order or
judgment” — and that this error is reviewable on direct appeal, citing Princiotta v.
Municipality of Anchorage.12 But in Princiotta we reviewed the denial of a motion for
relief from judgment under Civil Rule 60(b), holding that a distribution error tolled the
time period for seeking relief under that rule.13 Princiotta does not stand for the
proposition that we can review distribution errors when the affected litigant has not first




       9
                (...continued)
be unjust to the opposing litigant, who should have the proper opportunity to avoid, by
amendment or by supplying any defects in his or her proof, the effect of the
objection. . . . [T]he appellate court [also] generally refuses to consider arguments raised
for the first time on appeal because it is fundamentally unfair to fault the trial court for
failing to rule on an issue it was never given the opportunity to consider.” (footnotes
omitted)).
       10
              Windel v. Carnahan, 379 P.3d 971, 980 (Alaska 2016) (“We have held that
‘[i]ssues not properly raised or briefed at trial are not properly before this court on
appeal.’ ” (alteration in original) (quoting Burts v. Burts, 266 P.3d 337, 344 (Alaska
2011))).
       11
              Alaska R. Civ. P. 60(b)(1).
       12
              785 P.2d 559 (Alaska 1990).
       13
              Id. at 561-62.

                                            -8-                                       7569
sought relief from the trial court. Glenn must use the procedures designated in the civil
rules to seek this relief before we may consider the issue.
       B.     Glenn’s Due Process Arguments Are Also Waived.
              Due process “requires notice and opportunity for hearing appropriate to the
nature of the case.”14 When due process applies, litigants are entitled to a hearing that
gives them “the opportunity to present the quantum of evidence needed to make an
informed and principled determination.”15
              Glenn argues that the proceedings in the superior court violated his right
to due process because he was not given sufficient opportunity to present evidence in
support of his claims.16 He maintains that he was entitled to a “trial with pretrial
procedures under the civil rules” rather than the evidentiary hearing he received.
              But Glenn’s due process argument is waived because he never argued to
the trial court that due process entitled him to specific procedures, nor did he inform the
trial court that he needed more time to present his evidence.17 On appeal, he cites a due


       14
             Laura B. v. Wade B., 424 P.3d 315, 317 (Alaska 2018) (quoting Debra P.
v. Laurence S., 309 P.3d 1258, 1261 (Alaska 2013)).
       15
              Id. (quoting Debra P., 309 P.3d at 1261).
       16
              Glenn’s briefing attempts to incorporate arguments made in the briefing on
the prior appeal in this case. “[W]e have long held that a party’s briefing must contain
its own arguments and may not merely incorporate arguments from other documents.”
McCormick v. Chippewa, Inc., 459 P.3d 1172, 1180 (Alaska 2020) (noting that rules of
appellate procedures prescribe “a strict page limit with limited exceptions” and that
“allowing incorporation of other briefing ‘would enable wholesale circumvention of our
appellate rules’ ” (quoting Com v. Briggs, 12 A.3d 291, 343 (Pa. 2011))). Therefore we
decline to address the specific arguments that Glenn attempts to incorporate.
       17
             See Conkey v. State, Dep’t. of Admin., Div. of Motor Vehicles, 113 P.3d
1235, 1237 n.6 (Alaska 2005) (holding due process argument waived by litigant’s failure
                                                                         (continued...)

                                            -9-                                      7569
process argument he made in opposition to the estate’s motion to quiet title. But Glenn’s
argument then was that the court should strike the motion entirely because granting it
without a hearing would deprive him of due process. In response the superior court held
a hearing on the motion and invited Glenn to present evidence. Yet Glenn objected to
the taking of evidence, arguing that the court should decide the motion on the existing
record. Thus Glenn did not argue that due process required giving him more opportunity
to present evidence — he in fact argued the contrary — nor does he point us to any other
place in the record where he argued that due process required additional procedures.
              In fact, with one limited exception addressed below, Glenn does not appear
to have ever asked the superior court for additional hearing time or discovery procedures.
He twice asked the court for a pre-trial scheduling conference, but he did not request any
specific discovery or hearing procedures. The closest Glenn came to a request for
specific procedures was in his claim against the estate, which requested a pretrial
conference to schedule “the evidentiary hearing or trial” and “provide for any other
pretrial procedures that the court deems to be just and proper in the circumstances.” The
lack of specific request meant that the court did not have specific hearing or discovery
procedures to rule on. And nowhere in Glenn’s oral presentation or briefing did he
inform the superior court that he needed more time to present his case.
              The only time Glenn requested an additional opportunity for hearing was
in his brief on remand, where he argued that if his “specific claims are denied in whole
or part, then he requests an evidentiary hearing to prove his right to compensation under
theories of quantum meruit and unjust enrichment.” A litigant does not get a second bite
at the apple if its primary claims fail. Rather, a litigant has the duty to present evidence


       17
               (...continued)
to present it to the superior court).

                                           -10-                                       7569
for all its claims, primary or alternative, in the time allotted — or to timely advise the
court if the allotted time is not enough. Because Glenn never timely advised the superior
court that he would need additional time or procedures in order to adequately present his
claims, his argument that the superior court violated his right to due process is waived.18
       C.     The Superior Court Did Not Err By Denying Glenn’s Claims To
              Ownership Of Lots 2, 6, 7, 8, And The Trailer On Lots 7 and 8.
              Glenn claims that he owned (in one form or another) Lots 2, 6, 7, and 8,
maintaining that Alexina agreed to convey these parcels to him in exchange for various
forms of consideration, including cash, labor, and improvements to the properties. He
claims that Alexina transferred ownership of Lots 2, 6, and 7 to him outright. In
addition, for Lots 7 and 8 and the trailer that sits upon them, he claims that he and
Alexina agreed to share life estates, with the remainder of the property going entirely to
their great-grandchild. The estate defended against Glenn’s claims by invoking the
statute of frauds.
              Under the statute of frauds, “contracts for the sale of land are unenforceable
unless the agreement is in writing or a note or memorandum of it is in writing and signed
by the party, or his agent, who seeks to avoid performance.”19              “This note or

       18
               Glenn also argues that he was deprived of due process by the superior
court’s distribution error. As described in Section IV.A of this opinion, the distribution
error issue is not properly before us, so we do not consider it.
       19
             Fleckenstein v. Faccio, 619 P.2d 1016, 1020 (Alaska 1980); see also
AS 09.25.010(b). Glenn argues that the court applied the wrong subsection of the statute
of frauds and claims that instead of applying AS 09.25.010(b), it should have applied
subsection (a)(6). But for purposes of this case, the distinction between these
subsections is irrelevant. Both subsections require a signed writing in order to enforce
an agreement about an “interest in real property” (other than a lease for less than one
year). Further, we have previously applied subsection (b) and the relevant statutory
exceptions in AS 09.25.020 where parties claim the existence of an oral contract to sell
                                                                          (continued...)

                                           -11-                                       7569
memorandum need not be formal or complete.”20 It is enough that the note or
memorandum, “when considered with the admitted facts, the surrounding circumstances,
and all explanatory and corroborative and rebutting evidence, [convinces] the court that
there is no serious possibility of consummating a fraud by enforcement.”21 But although
“extrinsic evidence may be received to show the application of the terms of the
description given in the memorandum,” extrinsic evidence cannot “supply missing
elements without which the description is hopelessly defective.”22
              Absent a written contract that is fully enforceable under the statute of
frauds, a party may obtain specific performance of an oral agreement for the sale of land
under certain conditions. “A party seeking specific performance of an oral contract to
convey an interest in real property must first show that the agreement was taken out of
the statute of frauds, such as by part performance.”23 “Next, he must prove the existence
of a contract sufficiently definite and certain in its terms to warrant a grant of specific
performance.”24 “Formation of a contract requires an offer, encompassing all essential
terms, an unequivocal acceptance by the offeree of all terms of the offer, consideration,


       19
             (...continued)
land. See, e.g., Curran v. Hastreiter, 579 P.2d 524, 528-30 (Alaska 1978); Aiken v.
Jefferson, 550 P.2d 813, 814-15 (Alaska 1976). Thus, it was not error to apply
subsection (b) instead of (a)(6).
       20
              Fleckenstein, 619 P.2d at 1020.
       21
              Id. (quoting 2A ARTHUR L. CORBIN, CORBIN ON CONTRACTS § 498 at 681
(1950)).
       22
              Hall v. Add-Ventures, Ltd., 695 P.2d 1081, 1086 (Alaska 1985) (quoting
Mitchell v. Land, 355 P.2d 682-685 (Alaska 1960)).
       23
              King v. Richards, 584 P.2d 50, 51 (Alaska 1978).
       24
              Id.

                                           -12-                                      7569
and intent to be bound by the offer.”25 “A greater degree of certainty is required for
specific performance than for damages.”26 “[T]he party alleging an oral contract to
convey land should prove the existence of the contract, its terms and [an exception to the
statute of frauds] by [c]lear and convincing evidence rather than a mere preponderance
of the evidence.”27
                The superior court first ruled that Glenn failed to prove the existence of
fully enforceable written contracts for the sale of Lots 2, 6, and 7 under the statute of
frauds and then also rejected his claims for specific performance of an oral contract
because he had not adequately proven the existence of an agreement to sell. The court
observed that although Alexina had executed deeds transferring Lots 4 and 5 to Glenn
“without difficulty,” by contrast, Alexina “specifically refused, over an extended period
of time, to sign deeds for Lots 2, 6[,] and 7.” Expressing doubts about Glenn’s
credibility, the superior court rejected his assertion that Alexina had agreed to transfer
those lots to him but was unable to sign the deeds before a notary due to illness. To the
contrary, the court observed that during this time Alexina executed a notarized will
indicating her belief that she owned the properties in question. It therefore found that
Glenn had not proven the contracts he claimed. We affirm the superior court’s ruling on
these points.
                Glenn also claims ownership of the trailer that sits on Lots 7 and 8, relying
on title documents in his name and asserting that Alexina conveyed him title to the trailer


       25
                Hall, 695 P.2d at 1087 n.9.
       26
            Hollaus v. Arend, 511 P.2d 1074, 1075 (Alaska 1973) (quoting Rego v.
Decker, 482 P.2d 834, 838 (Alaska 1971)).
       27
            King, 584 P.2d at 51 (first alteration in original) (quoting Jackson v. White,
556 P.2d 530, 534 (Alaska 1976)).

                                              -13-                                     7569
before she died. The superior court ruled that his claim to ownership of the trailer is not
at issue in this probate proceeding.28 We affirm the court’s ruling denying Glenn’s claim
to the trailer on an alternative ground: its finding that Alexina did not intend to convey
the trailer to him.
              1.      The superior court did not clearly err by finding Glenn’s
                      testimony about the land transactions not credible.
              Because the superior court’s rulings turned in large part on its assessment
of Glenn’s credibility, we address this issue first. The superior court found “some reason
to doubt [Glenn’s] credibility” in light of several pieces of evidence: Alexina’s
daughter’s testimony that Glenn “does not tell the truth”; Glenn’s false statement on an
affidavit to transfer Alexina’s utilities that her estate did not have a personal
representative or real property; Glenn’s failure to follow a court order about a car
belonging to the estate; and Glenn’s actions regarding title to the Lot 7/8 trailer, which
the court found “suspicious” and “dubious.” Glenn takes issue with each of these factual
findings, arguing that they resulted in an erroneous negative credibility finding.
              “[A]ppellate review of trial court rulings based on testimonial credibility
must give ‘due regard to the opportunity of the trial court to judge the credibility of the
witnesses.’ ”29 A credibility finding shall not be set aside unless it is clearly erroneous,
meaning “we are ‘left with a definite and firm conviction that a mistake has been made




       28
               The superior court denied on the merits Glenn’s claim of restitution based
on improvements he made to the trailer. We address this claim, along with Glenn’s other
restitution claims, below.
       29
             State, Dep’t of Health & Soc. Servs., Off. of Child.’s Servs. v. Dara S., 458
P.3d 90, 98 (Alaska 2020) (alteration in original) (quoting Harrower v. Harrower, 71
P.3d 854, 861 (Alaska 2003)).

                                           -14-                                       7569
after review of the entire record.’ ”30 “When reviewing factual findings we ‘ordinarily
will not overturn a trial court’s finding based on conflicting evidence,’ and will not re­
weigh evidence ‘when the record provides clear support for the trial court’s ruling.’ ”31
It “is the function of the trial court, not of this court, to judge witnesses’ credibility and
to weigh conflicting evidence.”32
              Glenn fails to convince us that the superior court clearly erred in its
individual findings or its overall credibility determination. First, Glenn argues that the
second judge on his case “was not present at the short [May 2016] hearing on [Glenn’s]
claims, . . . so [she] cannot judge [Glenn’s] credibility on those claims based on personal
observation.” But the judge heard Glenn’s testimony at the November 2017 hearing,
giving her an opportunity to observe Glenn’s demeanor. It is therefore appropriate to
defer to her assessment of Glenn’s credibility.
              Second, Glenn asserts that he incorrectly filled out the affidavit on the
advice of electric company staff, not “out of malice or fraud.” The court was not
required to credit his testimony on this point. Instead the court could have reasonably
found that Glenn was aware that Alexina’s estate contained real property — contrary to
his representation in the affidavit. It also could have reasonably found that Glenn was
aware that someone would be seeking appointment as personal representative of
Alexina’s estate — again contrary to his affidavit — because he had filed a demand in
the estate proceeding several days earlier acknowledging the demand would be sent to

       30
            Id. (quoting Martin N. v. State, Dep’t of Health & Soc. Servs., Div. of Fam.
& Youth Servs., 79 P.3d 50, 53 (Alaska 2003)); see also Harrower, 71 P.3d at 861.
       31
             Id. (quoting Dara S. v. State, Dep’t of Health & Soc. Servs., Off. of Child.’s
Servs., 426 P.3d 975, 989 (Alaska 2018)).
       32
              Dara S., 426 P.3d at 989 (quoting In re Adoption of A.F.M., 15 P.3d 258,
262 (Alaska 2001)).

                                            -15-                                        7569
the personal representative when one was appointed. The court did not clearly err in
relying on this evidence to find Glenn’s testimony not credible.
              Third, the superior court stated that Glenn had been held in contempt for
his conduct regarding a car belonging to the estate. Glenn insists he was not, and on this
point he may be correct because no contempt order appears in the record. But the record
does show that Glenn avoided, for many months, complying with a court order to turn
over the keys to the car belonging to the estate. Although Glenn testified he was unable
to comply with the order because he was grievously ill, the superior court did not have
to credit that testimony and could have reasonably viewed the noncompliance as
evidence of Glenn’s bad faith and lack of credibility.
              Fourth, Glenn disputes the superior court’s finding that his conduct
regarding title to the trailers was “suspicious” and “dubious.” The superior court stopped
short of agreeing with the estate that Glenn had “fraudulently signed [Alexina’s] name,”
but it did find the timing of Glenn’s recording of title almost a year after Alexina’s death
and two months after the estate denied his claims “suspicious.” Glenn also testified that
he sought to record the transfer of title because he was scared that Alexina’s daughter,
as personal representative of Alexina’s estate, would evict him from his home. But it
was not clear error for the court to reject his explanation and find the timing suspicious.
              In sum, neither the individual findings made by the superior court nor its
overall credibility findings are clearly erroneous.
              2.     The superior court did not err in ruling that Glenn failed to
                     prove that Alexina sold him the disputed lots and trailer.
                     a.     Lot 2
              To prove his claim to Lot 2, Glenn presented a check for $1,500 made out
to Alexina and endorsed by her, which states “Block 2 Lot 2” in the memo line.



                                           -16-                                       7569
However, this check does not establish a contract under the statute of frauds because, as
the superior court found, it “does not contain any explicit statement of their agreement.”
              Although extrinsic evidence may be used to show the application of terms
of an alleged contract, it may not be used “to supply missing elements without which the
description is hopelessly defective.”33 Price is an essential term of a contract,34 as is the
interest in land to be conveyed. The check does not state that it was payment in full or
that it was made in exchange for ownership of Lot 2. In fact, according to Glenn’s own
testimony, he paid for Lot 2 with the check for $1,500 and $200 cash. Because the check
neither mentioned an additional cash payment nor stated that it was payment in full for
ownership of the lot, it was missing an essential term. Therefore, this check was not a
writing sufficient to prove a contract under the statute of frauds.
              Glenn argues that even if the check does not suffice to meet the statute of
frauds, he is nevertheless entitled to specific performance of the agreement to purchase
Lot 2 based on the full performance exception to the statute of frauds.35 A party seeking
specific performance of an oral contract for the sale of land must present clear and
convincing evidence that a contract was formed with sufficiently definite terms.36
              Glenn’s evidence in support of an oral agreement to sell Lot 2 includes: his
testimony regarding Alexina’s agreement to sell the lot to him for $1,700; the $1,500


       33
              Hall v. Add-Ventures, Ltd., 695 P.2d 1081, 1086 (Alaska 1985) (quoting
Mitchell v. Land, 355 P.2d 682, 685 (Alaska 1960)).
       34
              Brady v. State, 965 P.2d 1, 13 (Alaska 1998) (holding that an enforceable
contract did not exist “for want of an essential term — price”).
       35
            AS 09.25.020(1) (providing agreement that does not satisfy statute of frauds
may be enforceable if “there has been full performance on one side accepted by the other
in accordance with the contract”).
       36
              King v. Richards, 584 P.2d 50, 51 (Alaska 1978).

                                            -17-                                       7569
check endorsed by Alexina; an assessment of the property value of $2,000 at the time of
sale (offered to show the amount paid is a plausible purchase price); an unsigned deed
which Glenn claims was filled out, but not signed, by Alexina; and his testimony that he
spent $1,700 removing cars from Lot 2, thereby investing in the property as if it were his
own.
              The superior court placed great weight on the unsigned deed. It found that
Alexina “specifically refused, over an extended period of time, to sign deeds for Lots 2,
6[,] and 7.” Glenn claims the superior court drew the wrong inference from the
testimony and that Alexina did not execute the deed because she was feeling unwell on
the particular day he asked her to sign. But because Alexina executed a will around the
very same time that she declined to execute the deeds, we cannot say that the superior
court’s finding that Alexina “specifically refused” to sign the deeds is clearly erroneous.
On this basis, the superior court could have reasonably disbelieved Glenn’s testimony
that Alexina intended to sell him the property.
              Glenn argues that the superior court overlooked an assessment by the Kenai
Peninsula Borough that the value of Lot 2 was $2,000, which he asserts is proof that his
$1,500 check and $200 cash were tendered in exchange for the parcel. But the $2,000
figure pertains to the land alone; the property’s total assessed value for land and
improvements was $3,000. Further obfuscating the picture is Glenn’s testimony that
there were never any structures on the land and that he improved it by running over it
with a bulldozer to get rid of “junk cars.” The discrepancy between Glenn’s asserted
purchase price and the total assessed value casts doubt on the exact nature of the
transaction between the parties and the investments Glenn claims he made to the
property.
              To enforce an oral agreement to sell, the party seeking enforcement must
show by clear and convincing evidence that there was an agreement. In light of the

                                           -18-                                      7569
straightforward inference the court drew from Alexina’s refusal to deed Lot 2 to Glenn
and the indecisive extrinsic evidence he offered, we are not convinced that the superior
court clearly erred in finding that Glenn had not shown clear and convincing evidence
of a contract to purchase Lot 2.
                    b.     Lot 6
             The only writing that suggests there may have been an agreement for Glenn
to purchase Lot 6 — a deed that Alexina did not sign — cannot satisfy the statute of
frauds because it is not “subscribed by the party charged.”37 There is therefore no
writing memorializing the sale of Lot 6 that satisfies the statute of frauds. Glenn argues
for specific performance of an oral agreement to purchase Lot 6, asserting that he “fully
performed his side of the bargain . . . by making thousands of dollars of improvements
to Lot 6” in exchange for title. But as with Lot 2, the superior court found that Alexina
“specifically refused” to sign a deed for Lot 6, suggesting there was no contract for
Glenn to purchase the property from Alexina.
             It was not clear error for the superior court to find that Glenn had not shown
clear and convincing evidence of a contract. Not only did the superior court find
elements of Glenn’s testimony not credible as a general matter, the court also appeared
troubled by Glenn’s inconsistent positions about what the alleged agreement for Lot 6
entailed. Glenn’s original claim against the estate was that he purchased Lot 6 for
$11,100. But at the hearing he claimed that Alexina agreed to convey title to him in
exchange for his making roughly $7,000 in improvements to the trailer that sits on the
property. These contradictory characterizations of the transaction further support the
superior court’s factual finding that there was no agreement for the purchase of Lot 6.




      37
             AS 09.25.010.

                                          -19-                                       7569
                     c.     Lot 7
              Glenn claims that he owns Lot 7. Although his brief presents this claim as
an alternative to the life estate agreement he describes for Lots 7, 8, and the trailer
together, his claim of ownership is better viewed as a threshold issue because he
describes the sale of this parcel to him as an element of the larger plan.
              The superior court ruled that the check Glenn presented as a memorandum
of the sale of Lot 7 to him was not a fully enforceable contract under the statute of frauds
because it did not clearly identify Lot 7 in the memo line. Although the writing
indicating Lot 7 seems fairly clear to us, the rest of the writing on the memo line is not
clear. Glenn asserts that it says “pmt on Lot 7 BLK 2” — a fair guess — but that is not
an idiomatic way of describing payment in exchange for full ownership of something.
Because the check does not clearly describe the essential terms of the agreement, it does
not establish a written contract that satisfies the statute of frauds.
              Glenn’s alternative claim for specific performance of the asserted
agreement to sell Lot 7 to him is a close call. The payment of $2,500, tendered in 2008,
is for more than the property’s assessed value the following year ($2,200). That is strong
evidence that the check was tendered as payment in full for the property. And Glenn
testified that was what the payment was for. Glenn also testified that, unlike with Lots
2 and 6, he never asked Alexina to sign a deed over to him for this lot, so the inference
the superior court drew from Alexina’s executing a will the day after she declined to sign
deeds for those lots does not apply with the same force to Lot 7. On the other hand, the
court found Glenn’s testimony on certain points not credible and also gave substantial
weight to Alexina’s will evincing a belief that she owned Lot 7, which casts doubt on the
existence of a prior agreement to sell Lot 7 to Glenn. Given our deference to the superior
court’s findings of fact and the high standard for proving an oral contract that warrants



                                            -20-                                      7569
specific performance under the statute of frauds, we affirm the superior court’s finding
that Glenn did not prove his ownership of Lot 7.
                     d.     Trailer on Lots 7 and 8
              Glenn claims ownership of the trailer that sits on Lots 7 and 8, relying on
a title document signed by Alexina that places the trailer in his name and his testimony
about substantial improvements he made to the trailer over the years. The superior court
denied Glenn’s claim to ownership of the trailer. Referring to the same evidence and
inferences underlying its decision about ownership of the individual lots, the superior
court explained that it “d[id] not believe [Alexina] intended to give this trailer to
[Glenn].” It referred to Alexina’s will as “the most recent, written, explicit statement of
her intent” with regard to her trailer and reiterated concerns with Glenn’s credibility
regarding their transactions.
              Yet the court ultimately denied Glenn’s claim to ownership of the trailer on
procedural grounds. It reasoned that his original claim against the estate “did not make
a claim for the trailer” and asked only “for the addition.” So the court did not directly
address ownership of the trailer and decided only Glenn’s claim regarding the addition
to the trailer, using principles of unjust enrichment.
              The superior court’s conclusion that Glenn did not make a claim for the
trailer is debatable. It is true that Glenn did not initially claim ownership of the trailer
itself in his claim against the estate; he claimed only that he “paid for the addition to the
trailer on Lot 8, that belongs to me.” He did not claim ownership of the whole trailer
until months later, producing a title in his name and maintaining that Alexina had signed
the title over to him before her death. Such a late claim would normally be barred as




                                            -21-                                       7569
untimely.38 But the estate also filed a motion to “quiet title” to the ownership of the
trailer after Glenn registered title to the trailers with the D.M.V., and the estate appears
to have never expressly raised a timeliness defense, asserting instead that Glenn forged
the title documents. The superior court then expressly decided ownership of the trailer,
leading to an appeal in which this court addressed Glenn’s claim to the trailer and
remanded to the superior court to decide this issue together with Glenn’s other claims.39
The procedural bar relied on by the superior court was never invoked by the estate, and
the parties have now expended time and money disputing ownership of the trailer, so this
issue is arguably at play in this appeal.
              Nevertheless, we affirmthe superior court’s ruling on an alternative ground.
A trailer is a vehicle for which title is prima facie evidence of ownership.40 But evidence
of title can be rebutted by other evidence.41 The ultimate question is the intent of the
parties.42 Although the superior court did not acknowledge this framework, it made the

       38
              Under AS 13.16.460, “[a]ll claims against a decedent’s estate that arose
before the death of the decedent . . . are barred against the estate” unless they are made
“within four months after the date of the first publication of notice to creditors if notice
is given in compliance with AS 13.16.450.” In this matter publication compliant with
AS 13.16.450 was first made on April 12, 2015, according to a notarized affidavit with
a copy of the notice from a supervisor in the Peninsula Clarion. Glenn first claimed
ownership of the Lot 7/8 trailer in this proceeding with his affidavit of September 22,
2015 — more than five months after notice to creditors.
       39
            In Re Estate of Rodman, No. S-16999, 2019 WL 1976095, at *3 (Alaska
May 1, 2019).
       40
             AS 28.10.261; see also AS 28.10.661(3) (“ ‘[V]ehicle’ includes mobile
homes for the purposes of provisions relating to certificates of title.”).
       41
              Robertson v. Manning, 268 P.3d 1090, 1093 (Alaska 2012).
       42
              See id. at 1093-94 (holding that superior court “must determine the true
                                                                         (continued...)

                                            -22-                                      7569
pertinent findings. It observed that Glenn had title to the trailer, yet in light of the other
evidence of the parties’ intent, concluded that Alexina did not intend to convey
ownership of the trailer to Glenn. The superior court found the timing of Glenn’s claim
to ownership especially suspicious, as his initial claim against the estate did not mention
ownership of the trailer or the title in his name, and he did not produce the title until
months later, despite claiming Alexina had signed it over to him before her death. These
findings (the same findings underlying the court’s rulings on the individual lots, which
we have already ruled are not clearly erroneous) suffice to deny Glenn’s claim to
ownership of the trailer. Therefore we affirm the superior court’s order on this point.
                     e.     Life Estate for Lots 7 and 8, with remainder to great-
                            grandchild
              Alexina’s will gave Glenn a life estate in the trailer that sits on Lots 7 and
8 and provided that upon his death these properties would be sold, with the proceeds
going in equal measure to her three children and the great-grandchild. Glenn does not
contest the life estate, but he claims that he and Alexina had agreed to grant themselves
each a life estate in these properties, with the full remainder to the great-grandchild. In
other words, according to Glenn, these properties do not belong to the estate and are not
governed by the will. The superior court found that Glenn did not prove the existence
of this agreement, precluding his claim for specific performance.
              Glenn’s evidence in support of the asserted oral agreement consists of: the
endorsed check for $2,500 pertaining to Lot 7; his testimony that he spent $65,000 on
improvements to the trailer and lots; several cost estimates of materials from a local
hardware store totaling around $23,600, which he claims were not “much different” than


       42
               (...continued)
intentions of the parties to fully assess” whether party claiming ownership overcame the
presumption created by lack of title).

                                            -23-                                        7569
his actual spending on materials to improve the trailer; a tax assessment by the borough,
which indicated that there were $2,500 in improvements in the year after Alexina’s
death; and the will itself, which Glenn claims “follows the parties’ agreement very
closely, except for the distribution of the sale proceeds.”
              This evidence does not convince us that the superior court clearly erred in
finding that Glenn failed to show clear and convincing evidence of the agreement
described. Glenn’s substantial improvements to the properties do not conclusively prove
his ownership. As the superior court noted, Glenn lived in the trailer and benefitted from
these improvements; the improvements can be plausibly viewed as a form of rental
payment for the privilege of living there instead of as investments made by an owner.
              Glenn also argues that the superior court should have viewed the will itself
as evidence that the alleged agreement existed because it was a similar arrangement. But
the difference is significant, not only in terms of the interest left for the great-grandchild,
but also because it reflects Alexina’s belief that she owned the properties in question —
a belief in direct conflict with Glenn’s. Apart from Glenn’s own testimony, which the
court found not credible, there is no evidence memorializing the essential terms of a
complex life estate transaction in which Glenn paid $2,500 plus tens of thousands of
dollars of improvements in exchange for a life estate with remainder to the great-
grandchild. Therefore the superior court did not clearly err by finding that Glenn failed
to prove the existence of this agreement by clear and convincing evidence.
       D.     It Was Not Clear Error To Deny Restitution Of Payments In Cash
              And Kind Towards Lot 6, Lot 7, Or The Trailer, But We Remand For
              Additional Findings Regarding Lot 2.
              Glenn argues in the alternative that he is entitled to restitution for
contributions made towards the disputed properties. “Where a party to a contract
unenforceable by reason of the Statute of Frauds refuses to go on with the contract after


                                             -24-                                        7569
having received a part of the consideration from the other party, the consideration
received by him may be recovered.”43 This rule “gives a right to restitution only to one
who would have such a right if the contract were enforceable.”44
             There are three essential elements of a restitution claim: (1) “a benefit
conferred upon the defendant by the plaintiff;” (2) “appreciation by the defendant of such
benefit;” and (3) “acceptance and retention by the defendant of such benefit under such
circumstances that it would be inequitable for him to retain it without paying the value
thereof,” otherwise known as unjust enrichment.45 “Unjust enrichment does not depend
on any actual contract, or any ‘agreement between the parties, objective or
subjective.’ ”46 What is key is that “the defendant must receive a true windfall or
‘something for nothing.’ ”47 Additionally, “[i]t is not unjust to retain a benefit given
without expectation of payment.”48
             1.     Lots 7 and 8 and trailer
             Glenn argues that because the remainder of his life estate in Lots 7 and 8
and the trailer is to be divided equally among the great-grandchild and Alexina’s three
children — instead of going to the great-grandchild alone — the estate “is unjustly
enriched in the amount of 75% of the sale proceeds.” The superior court found that there
was not unjust enrichment for two reasons: first, Glenn actually received a benefit from

      43
             Mitchell v. Land, 355 P.2d 682, 687 (Alaska 1960).
      44
             RESTATEMENT (SECOND) OF CONTRACTS § 375 (AM. LAW INST. 1981).
      45
             Alaska Sales & Serv., Inc. v. Millet, 735 P.2d 743, 746 (Alaska 1987).
      46
            George v. Custer, 862 P.2d 176, 180 (Alaska 1993) (quoting Darling v.
Standard Oil Prod. Co., 818 P.2d 677, 697 (Alaska 1991)).
      47
             Alaska Sales & Serv., Inc., 735 P.2d at 746.
      48
             Brady v. State, 965 P.2d 1, 14 (Alaska 1998).

                                          -25-                                      7569
his investments in these lots, and second, he never expected reimbursement. If Glenn did
benefit significantly from his investment, then the estate did not receive “something for
nothing” and there was no unjust enrichment.49 Likewise, if Glenn never expected
reimbursement, then it was not unjust enrichment for the estate to retain such benefit.50
              Glenn argues that the superior court’s finding that he received “much
benefit from his money and labor” was clearly erroneous because it ignored “the
difference in value between the agreement and the will.” But a difference in value
between the benefit expected and the benefit received does not alone create unjust
enrichment; there must be a “true windfall” or “something for nothing.”51 The superior
court did not clearly err in finding that Glenn received many benefits from the money
and labor he expended on Lots 7 and 8; he will be able to live on these lots in the
improved trailer for the rest of his life. And although the great-grandchild may not be
entitled to the full value of the improvements, she still receives a quarter of the proceeds
under Alexina’s will.
              Because Glenn received a genuine benefit from his contributions, the
superior court did not clearly err by finding that the estate was not unjustly enriched and
therefore denying Glenn’s claim for restitution as to Lots 7 and 8 and the trailer.
              2.     Lot 6
              Glenn argues that he is entitled to restitution for his work on Lot 6,
maintaining that “there is no evidence that [Glenn] paid over $7,000 for work on Lot 6,
and never expected to be paid.” The superior court found that Glenn was able to store
his tools in the trailer on Lot 6, so the estate was not unjustly enriched. But there is a

       49
              Alaska Sales & Serv., Inc., 735 P.2d at 746.
       50
              See Brady, 965 P.2d at 14.
       51
              Alaska Sales & Serv., Inc., 735 P.2d at 746.

                                           -26-                                       7569
more fundamental reason that Glenn’s restitution claim fails for Lot 6: the benefit of his
efforts accrued primarily to himself.
              Glenn was left with title to the Lot 6 trailer.52 According to Glenn’s
testimony, all the improvements made on Lot 6 were to the trailer, not the land itself.
The value of these improvements therefore accrued to Glenn.53 The estate was not
unjustly enriched.
              3.     Lot 2
              Glenn argues that he is entitled to at least $3,400 in restitution for Lot 2,
reflecting the asserted $1,700 purchase price and the $1,700 he spent clearing junked
cars off the lot. According to the superior court, Glenn had no right to restitution
because he “received much benefit fromhis money and labor,” “provided clear testimony
that he never expected reimbursement,” and testified that he “did everything for [the
great-grandchild], and the parties’, benefit.” Glenn argues that the superior court’s legal




       52
               The superior court denied the estate’s motion to quiet title to the Lot 6
trailer, and this issue was not challenged in the prior appeal. See In re Estate of Rodman,
No. S-16999, 2019 WL 1976095, at *2-3 (Alaska May 1, 2019).
       53
               Glenn testified that the Lot 6 trailer was later severely damaged by one of
Alexina’s children, perhaps to suggest that he would not receive the full benefit of his
investments in the trailer even if he now has title. But he cannot make a claim against
the estate in this probate proceeding for what essentially amounts to the tort of
conversion by a third party. See K & K Recycling, Inc. v. Alaska Gold Co., 80 P.3d 702,
717 (Alaska 2003) (“The tort of conversion is ‘an intentional exercise of dominion and
control over a chattel which so seriously interferes with the right of another to control
it that the actor may justly be required to pay the other the full value of the chattel.’ ”
(quoting Carver v. Quality Inspection & Testing, Inc., 946 P.2d 450, 456 (Alaska
1997))). Glenn believed that Lot 6 was his, so if he wished to pursue legal action against
one of Alexina’s children for damage to the trailer, he could have done so in a different
proceeding.

                                           -27-                                      7569
conclusions regarding restitution for Lot 2 were erroneously based upon factual findings
for Lots 7 and 8 and the trailer on these lots.
              Glenn’s argument that the superior court erroneously lumped his claims
together has merit. The superior court did not identify any benefit he received for his
contributions to Lot 2. There was no evidence that the improvements on Lot 2 were
intended to benefit the great-grandchild, so Glenn’s testimony that he never expected
reimbursement for improvements to Lots 7 and 8 does not necessarily apply to Lot 2.
Thus, the superior court’s finding that the estate was not unjustly enriched with regard
to Lot 2 appears to relate almost entirely to evidence pertaining to the other lots. With
no finding that Glenn received any benefit for his payments towards and labor on Lot 2
and no express finding that Glenn’s monetary and in-kind contributions toward Lot 2
were connected with the life-estate arrangement for Lots 7 and 8 and the trailer, it is not
possible to decide whether the estate got “something for nothing” by keeping the benefit
of Glenn’s contributions.
              Although unjust enrichment is generally a question of fact,54 the superior
court commits legal error if it “fail[s] to make factual findings appropriate to the relevant
legal test.”55 Without a finding on whether Glenn received anything for his contributions




       54
             State, Dep’t of Revenue, Child Support Enf’t Div. v. Wetherelt, 931 P.2d
383, 390 n.11 (Alaska 1997).
       55
            Anchorage Chrysler Ctr., Inc. v. DaimlerChrysler Corp., 129 P.3d 905, 916
(Alaska 2006).

                                            -28-                                       7569
toward Lot 2, it is not possible to determine whether the estate was unjustly enriched.56
We therefore remand for relevant findings on this issue.
V.     CONCLUSION
              We REVERSE and REMAND solely on the issue of restitution for Lot 2,
but AFFIRM the judgment of the superior court in all other respects.




       56
               See Alaska Sales & Serv., Inc., 735 P.2d at 746 (“A person is enriched if he
receives a benefit; a person is unjustly enriched if the retention of the benefit without
paying for it would be unjust.” (quoting Bevins v. Peoples Bank &Tr., 671 P.2d 875, 881
(Alaska 1983)).

                                           -29-                                      7569